Title: From James Madison to Edmund Pendleton, 16 November 1792
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Novr. 16. 1792
I make use of the opportunity afforded by the return of Col. Hoomes to inclose a parcel of the late newspapers, which may contain some things not in the other papers you get. You will find in them all the particulars known here concerning the affairs of France; and sketches of the business as yet brought before Congress. The Presidents Speech & the two answers are I believe also in the collection. The passages relating to the excise are particularly interesting in several respects. The answer of the H. of Reps. on that subject is thought by some of us to have been carried too far. That laws in force shd. be supported is right & ought to be asserted; but to say first that a free Govt. shd. listen to representations with a disposition to give redress where proper, & then to prejudge them by saying that the progress of contentment is as obvious as it is rational, does not appear very consistent. And as little prudent was it perhaps to add what will be regarded as an insinuation that the opposition to the excise proceeds from a selfish & unjust wish to avoid a common share of burden, an insinuation not generally true, and more likely to inflame than heal the wound. We are anxious for the arrival of Col. Taylor. I hear with much pleasure from Col. H. of your good health. Wishing a continuance of it & every other blessing, I remain Dr Sir Yr Affe. friend
Js. Madison Jr
I throw in for your amusement an anonymous pamphlet which makes pretty free with the characters of several of your friends. In what respects myself, every thing happens to be pretty notoriously false, which I would wish not to be true.
